COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-291-CV


LESLIE CLINT SLAY                                                   APPELLANT

                                              V.

NATIONSTAR MORTGAGE, L.L.C., F/K/A                                    APPELLEE
CENTEX HOME EQUITY COMPANY, L.L.C.

                                           ----------

            FROM THE 415 TH DISTRICT COURT OF PARKER COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ------------

      On July 8, 2008 and July 22, 2008, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless the $175 filing fee was paid. See T EX. R. A PP. P. 42.3(c). Appellant has

not paid the $175 filing fee. See T EX. R. A PP. P. 5, 12.1(b).




      1
          … See T EX. R. A PP. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007, 2

we dismiss the appeal. See T EX. R. A PP. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See T EX. R. A PP. P. 43.4.




                                                  PER CURIAM

PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: August 7, 2008




      2
        … See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007)
(listing fees in courts of appeals).

                                        2